DETAILED ACTION
	Specification
The amendment filed 9/1/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the modification of “pivotally” to “rotatably” (and variations thereof) is not considered supported by the originally filed disclosure.  Note that relative movement between elements should be clear to support the modifications; e.g. wheel and support arm, treatment unit and support arm, support arm and carrying frame.  While a wheel might be ordinarily “rotatable”, “rotatably mounted” is considered to encompass a different scope defined by mounting linkages and/or configurations also different than “pivotally mounted”.  Applicant must specifically identify where support is found rather than a general contention that support is provided in a foreign priority document ie. exactly where in the priority document the teaching is to be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “the supporting tube is rotatable” (12:9) is unsupported by the original disclosure.  Furthermore it is unclear how the rotation as claimed would affect the claimed relative positioning “as viewed in a direction” and which movement is being referred to; see penultimate limitation directed towards the drive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 and 6-12 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0094542 to Gonzalez Rodriguez et al. (Gonzalez Rodriguez et al.).
Gonzalez Rodriguez et al. discloses a device for treating smooth surfaces (9), comprising a treatment unit (at 11), a support structure (7 and 8) with a pivotable support arm (7) for positioning and holding the treatment unit and a load balancer (see paragraph [0047] regarding central processor; or see paragraph [0049] regarding elements 21-24) for setting and automatically controlling the contact pressure acting on the surface to be treated by the treatment unit, wherein the treatment unit, designed in the form of a spraying unit with a spraying device (10), comprises at least one support roller or support wheel (13 and 14) considered for bracing the treatment unit against the surface to be treated as they are contact “feelers”. Gonzalez Rodriguez et al. discloses the at least one support roller or support wheel comprises a plurality of support rollers or support wheels (13 and 14) disposed on the treatment unit upstream of the spraying device as viewed in the direction of movement of the spraying device (see Figure 5) and are pivotally mounted on supports projecting at right angles from a supporting tube (11) (considered rotatable) of the treatment unit (see Figures 5 and 8). Gonzalez Rodriguez et al. discloses the support rollers or support wheels are adjustably disposed on the supports (see paragraph [0047]).
Gonzalez Rodriguez et al. discloses via a drive, the treatment unit is pivotally disposed on the support arm of the support structure (see paragraphs [0047], [0049] and [0050]; see also Figures 2-4).
As to claim 6, Gonzalez Rodriguez et al. discloses the spraying device is disposed on a lower surface of the supporting tube (see Figure 5).
As to claim 7, Gonzalez Rodriguez et al. discloses a housing (15; or vertical portion of 11) for shielding the spraying device is disposed on the supporting tube.
As to claim 8, Gonzalez Rodriguez et al. discloses via a rotary drive, the support arm is pivotally disposed on a carrying frame (6; see also Figures 2-4).
As to claims 9-10, Gonzalez Rodriguez et al. discloses the support arm comprises an inner arm component and an outer arm component articulated to the inner arm component (see Figures 2-4).  Gonzalez Rodriguez et al. discloses via an articulation member, the inner arm component is pivotably articulated about a horizontal axis to a load-bearing support which pivots about a vertical axis (see Figures 2-4).
As to claim 11, Gonzalez Rodriguez et al. discloses the load balancer is formed by a pressure reservoir and a compensating cylinder which is connected to the pressure reservoir (see paragraph [0047] regarding hydraulic adjustment means ordinarily comprising a pressure reservoir and cylinder arrangement).

Response to Arguments
Applicant's arguments filed 9/1/22 have been fully considered but they are not persuasive. Note that the limitation “as viewed in a direction of movement” is directed to a perspective of the viewer rather than a relative direction or position of elements.  Even so the wheels 13/14 of Gonzalez Rodriguez et al. are considered “upstream” as claimed as the steam spraying application from element 11 follows and is relatively upstream the cleaning wiping element 15/16; see figure 5.  Support rollers/wheels 13/14 of Gonzalez Rodriguez furthermore are considered to support positioning of treatment unit as claimed as they are structurally connected to the unit framing and are placed into contact with the surface to be cleaned, providing a contact “feeling” function and permit controlled actuation of the device including hydraulic adjustments considered automatic load balancing control of the positioning drive devices; see para. 47.  The claims do not distinguish over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759